Citation Nr: 1629561	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  15-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include cancer and loss of a kidney, including as due to ingestion of contaminated water at Camp Lejeune and secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to a rating higher than 20 percent prior to May 29, 2012, and higher than 40 percent since May 29, 2012, for a right leg disability (peripheral neuropathy).

4.  Entitlement to a rating higher than 20 percent prior to May 29, 2012, and higher than 40 percent since May 29, 2012, for a left leg disability (peripheral neuropathy). 

5.  Entitlement to a rating higher than 30 percent for a right arm disability (peripheral neuropathy). 

6.  Entitlement to a rating higher than 20 percent for a left arm disability (peripheral neuropathy). 

7.  Entitlement to a rating higher than 20 percent for diabetes mellitus, type II, with erectile dysfunction, and retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from December 1957 to December 1966.

These matters are on appeal from rating decisions issued in February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In June 2016, the Veteran waived initial RO consideration of new evidence added to the record since the certification of the appeal to the Board.  38 C.F.R. § 20.1304(c) (2015).

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression , is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a kidney disorder, including cancer and loss of a kidney, that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed to kidney disorder and his active service, to include exposure to contaminated water at Camp Lejeune or a service-connected disability.

2.  Throughout the entire period on appeal, the most probative evidence of record indicates that the Veteran's bilateral leg disability is manifested by moderately severe incomplete paralysis.

3.  The Veteran's dominant hand is his right hand.
 
4.  The most probative evidence indicates that the Veteran's bilateral upper extremity disability is manifested by moderate incomplete paralysis.

5.  The most probative evidence indicates that the Veteran's diabetes mellitus, type II has been manifested by the need for oral hypoglycemic agents and a restricted diet.


CONCLUSIONS OF LAW

1.  A kidney disorder, to include cancer, was not incurred in or aggravated by service, and may not be presumed related to service, to include exposure to contaminated water at Camp Lejeune, nor is his kidney disorder proximately due to or the result of his service-connected diabetes mellitus disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.   Prior to May 29, 2012, a rating of 40 percent each, but not higher, is warranted for a right and left leg disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015).
 
3.  Since May 29, 2012, the criteria for a rating higher than 40 percent each for a right leg and left leg disability, are not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

4.  Criteria for an evaluation higher than 30 percent for a right arm disability, are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DCs 8516, 8616 (2015).

5.  Criteria for an evaluation higher than 20 percent for a left arm disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DCs 8516, 8616 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as malignant tumors, are presumed to have been incurred in service if  manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a kidney disorder, including kidney cancer and loss of a kidney, that is related to his service.  Specifically, he contends that his kidney disorder is related to ingestion of contaminated water at Camp Lejeune.  Alternatively, he contends that he has a kidney disorder secondary to his service-connected diabetes mellitus.

As an initial matter, the evidence also shows that the Veteran served at Camp Lejeune for 9 month: 6 months from April 1958 to October 1958 and 3 months from August 1962 to November 1962.  Thus, it is clear he may have been exposed to contaminated drinking water during this service.  See e.g, Camp Lejeune: Past Water Contamination, VA Division of Public Health, found at http://www.publichealth.va.gov/exposures/camp-lejeune/ (indicating that service people stationed at Camp Lejeune from the 1950s to the 1980s were potentially exposed to drinking water contaminated with industrial solvents, benzene, and other chemicals).

The Veteran's service treatment records are void of findings, complaints, symptoms, or diagnoses related to a kidney disorder or cancer.

Post-service, VA treatment records indicate a history of proteinuria since 1995, a diagnosed malignancy neoplasm kidney for which he underwent a left nephrectomy in September 1999, and a diagnosis of calculus of the kidney in September 2000.

A December 2012 kidney conditions (nephrology) Disability Benefits Questionnaire prepared by a private physician indicates a diagnosis of diabetic nephropathy secondary to diabetes mellitus, type II.  The Veteran was noted to have renal dysfunction that required regular dialysis.  Symptoms of renal dysfunction included proteinuria. 

In a November 2013 VA medical opinion, after a thorough review of the claims file, a VA staff physician and member of the "Subject Matter Expert Panel, Camp Lejeune Contaminated Water Project" opined that the diagnosed chronic kidney disease and clear cell renal carcinoma were less likely as not caused by or a result of the Veteran's exposure to CLCLW (Camp Lejeune contaminated water).  

The rationale was that he was not diagnosed with chronic kidney disease in service.  At a maximum of 266 days of exposure, the Veteran had intermediate level of exposure to TCE via water at Camp Lejeune.  There were no human studies corresponding either inhalation or oral exposure with chronic kidney disease at that level of exposure.  He had proteinuria since at least November 1995.  While there is good evidence for association between occupational TCE exposure and kidney cancer, evidence of association between environmental levels of TCE and kidney cancer are much weaker.

The VA physician acknowledged the Veteran's history of hypertension, renal cysts, and stones at the time of his diagnosis of renal cancer.  According to a meta-analysis, kidney cancer risk increases by around 60% in those with a history of hypertension.  There is a trend of increasing risk with progressively higher diastolic and systolic blood pressure.  She noted that hypertension may cause damage to the kidney directly, or increase susceptibility to carcinogens.  

In support of her medical opinion, the VA physician cited at least 20 medical studies and articles s regarding renal cell cancer and indicated risk factors for renal cancer which includes renal stones, alcohol abuse, and benign prostatic hypertrophy with bladder outlet obstruction as of 1996.

In a February 2014 addendum, another VA physician opined that it was less likely as not that his protein in the urine was caused by diabetes based on the rationale that he had proteinuria in 1995 which was prior to his diagnosis of diabetes in 1996.  The physician further opined that it was less likely as not that his diabetic kidney disease had been aggravated beyond the natural progression by his diabetes mellitus.  The rationale was that current labs showed that he had a normal BUN/Cr over the years despite his diagnosis of diabetes and despite having one kidney removed for kidney cancer.  Therefore, it is less likely as not that his diabetic kidney disease had been aggravated beyond the natural progression by his diabetes mellitus.  

In this case, the STRs are void of any diagnosed kidney disorder.  Moreover, the records do not reflect problems relating to his kidney disorder until 1995.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
In this case, the earliest post-service medical evidence of a kidney disorder is over 29 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to show that the Veteran has any kidney disorder, including cancer or loss of a kidney, that is related to his service, including ingestion of contaminated water at Camp Lejeune, or any service-connected disability.

The Board has taken the contention that the Veteran's claimed disability was caused by his service seriously.  In this regard, the Board finds that the November 2013 and February 2014 VA medical opinions provide highly probative evidence against this claim.  After reviewing the claims file, and considering the Veteran's documented and reported history, the VA physicians concluded that the Veteran's kidney disease and cancer were not related to his service or any service-connected disability.  The VA physicians provided a conclusion with a sufficient rationale.  Therefore, the VA medical opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the December 2012 private opinion that the Veteran's kidney disease is related to his service-connected diabetes mellitus.  However, the physician supplied a bare conclusion which is not supported by a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The opinion has highly limited probative value.

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of kidney disease and cancer, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In this regard, the Board has considered the argument raised in the June 2016 Brief that the November 2013 VA medical opinion is inadequate since the VA physician appears to have provided less medical weight to the water exposures based on the fact that the Veteran's exposures were environmental and not occupational.  The Veteran argues that, " the examiner's limited vision on the question sheds doubt on the supposed 'subject matter' expertise where the examiner does not bother with discussion on the fact that unlike occupational exposures the Veteran's environmental exposure resulted not only with skin contamination during normal hygiene practices (bathing, washing his hands, brushing his teeth) but also by ingestion through his drinking water and the water used to prepare his meals."

In this regard, the VA physician essentially found that the association between environmental exposure to TCE and kidney cancer is much weaker compared to occupational exposure.  Although the VA physician addressed the contention that his kidney disease was related to ingestion of contaminated water as opposed to his recent claim that he also had dermal exposure to TCE, assuming the maximum exposure of 266 days, the VA physician opined that his kidney cancer was less likely than not related to TCE exposure.  The VA physician also cited to other risk factors for kidney cancer, including kidney stones and BPH.  Accordingly, the Board finds no reason to reject the VA clinician's opinion as it is based on her expertise as a medical professional.  There is no indication that the VA clinician overlooked or failed to consider pertinent evidence or record.  While the Board is sympathetic to the Veteran's position and recently raised contention that his kidney cancer is also due to skin contamination, the Board finds the VA clinician's opinion is more probative than the Veteran's lay assertions of nexus as the VA clinician is a medical professional, subject matter specialist, and was able to review the overall record, including the Veteran's history.

The record contains only the Veteran's conclusory generalized lay statements and testimony that there is a relationship between his current kidney disabilities and the Camp Lejeune contaminated water exposure.  Accordingly, the Board finds that referral for another VA medical examination or opinion is not warranted.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a kidney disorder, including kidney cancer, and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

II. Increased Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Peripheral neuropathy of the legs

In this case, the Veteran has claimed that his service-connected peripheral neuropathy of the lower extremities is more severe than his current 20 percent evaluation for the right and left leg prior to May 29, 2012, and 40 percent evaluation since May 29, 2012.

The Veteran's peripheral neuropathy of the right and left leg has been evaluated under Diagnostic Codes 8599-8520.  A Diagnostic Code ending in "-99" is an evaluation by analogy for a disability not specifically listed in the rating code. 

In this case, the Veteran's peripheral neuropathy was evaluated by analogy under Diagnostic Code 8520 for the sciatic nerve.  The Board finds that this the best criteria to evaluate the Veteran's condition based on the medical evidence of record.

Under Diagnostic Code 8520, a 10 percent rating is assigned for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2015).

Turning to the merits of the claim, on August 2011 VA general medical examination, the Veteran presented with a history of numbness of the feet approximately 4 years ago.  While he denied having feeling in his feet, he denied paresthesias.  With the exception of flexion and extension of the right knee which was 4/5, the detailed reflex examination of the lower extremities was normal.  The examining physician diagnosed peripheral neuropathy of the lower extremities which caused decreased mobility and pain and barred him from sports, yardwork, shopping, performing household chores, and driving.

On December 2011 VA peripheral nerves examination, reflex examination of the lower extremities was normal.  Sensory examination indicated an absence of pinprick sensation of both feet and ankles and a diminished sensation from above-the-ankle to the hip.  There was an absence of sensation to fine touch of both feet and diminished sensation from above the feet to the hips, bilaterally.  There was absent vibratory sense of the legs.

On motor examination, the lower extremities were normal with the exception of the right knee which was 4/5.

A December 2012 private diabetic sensory motor peripheral neuropathy DBQ indicates a diagnosis of diabetic neuropathy since 2007.  He had severe constant pain in the legs and moderate intermittent pain, paresthesias and/or dyesthesias, and numbness in the legs.  There was no muscle atrophy, but there were trophic changes attributable to diabetic peripheral neuropathy.  There was moderately severe incomplete paralysis of the sciatic nerve, bilaterally, and moderate incomplete paralysis of the femoral nerve, bilaterally. 

On December 2013 VA peripheral neuropathy examination, the Veteran complained of numbness and tingling and decreased feeling in the toes and feet, but no flare-ups.  He used a wheelchair for 5 years due to multiple reasons, including back problems and neuropathy of the feet, which made it difficult for him to walk.  However, there was no evidence of paralysis.  He took medicine for his peripheral neuropathy.  On neurological examination, knee jerk was normal, bilaterally and ankle jerk was hypoactive, bilaterally.

Sensory examination indicated moderately severe decreased sensation to pinprick fine touch of both lower extremities to below the knees, bilaterally.  Proprioception was decreased in the legs.  Detailed motor examination indicated active movement against full resistance of the lower extremities.  Muscle tone and power was normal without muscle atrophy.  There was no paralysis in the upper or lower extremities.  Difficulty walking was multifactorial, including status post right knee surgery.  The examining physician diagnosed moderately severe diabetic peripheral neuropathy of the lower extremities (peripheral neuropathy of the distal distribution of the peroneal and tibial nerves both legs, no paralysis) and mild to moderate peripheral neuropathy of the lower extremities (peripheral neuropathy of the distal distribution of the ulnar and median nerves both hands, no paralysis).

After a review of all of the evidence, as above, the Board finds that a 40 percent rating is warranted for the Veteran's right and left leg disabilities under Diagnostic Code 8520 for the entire period on appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective dates chosen by the RO.  The record clearly indicates that the Veteran had many problems with both legs, including numbness and tingling, so severe that he is unable to drive.  Moreover, the December 2012 VA examining physician diagnosed moderately severe incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the femoral nerve, bilaterally.  The December 2013 VA examining physician diagnosed moderately severe diabetic peripheral neuropathy of the lower extremities (peripheral neuropathy of the distal distribution of the peroneal and tibial nerves both legs, no paralysis).  However, the evidence of record does not support the next higher rating of 60 percent for either the right or the left leg.  In this regard, there is no evidence of severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Accordingly, a rating higher than 40 percent for the right or left lower extremity is not warranted under DC 8520.

While the Board understands the Veteran's central concerns that his bilateral leg disability has negatively impacted his quality of life and causes difficulty with activities of daily living and makes it impossible to drive, it is important for the Veteran to also understand that without some problems associated with his bilateral leg disability there would be no basis for a compensable evaluation (zero), let alone 40 percent evaluations herein assigned for the entire period on appeal.  Without consideration of the problems he cited and the other issues he has with his bilateral leg disability at this time, the current evaluation could not be justified.

Accordingly, the Board finds that a rating of 40 percent each, but no higher, for the Veteran's peripheral neuropathy of the right and left leg, is warranted throughout the entire period on appeal pursuant to DC 8520.

Peripheral neuropathy of the arms

The Veteran has also claimed that his service-connected peripheral neuropathy of the upper extremities is more severe than his current 30 percent evaluation for the right upper extremity and 20 percent evaluation for the left upper extremity.  In this regard, the Veteran is right-hand dominant.  See, December 2012 VA examination.

The Veteran's peripheral neuropathy of the right and left arm has been evaluated under Diagnostic Code 8515, which addresses the median nerve.  The Board finds that this the best criteria to evaluate the Veteran's condition based on the medical evidence of record.

Under Diagnostic Code 8515, disability ratings of 10 percent, 20 percent, and 40 percent are assigned for incomplete paralysis of the minor extremity that is mild, moderate, or severe.  Disability ratings of 10 percent, 30 percent, and 50 percent are assigned for incomplete paralysis of the major extremity that is mild, moderate, or severe.  Complete paralysis of the median nerve is rated 60 percent for the minor extremity and 70 percent for the major extremity, and it contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

Neuralgia characterized usually by a dull and intermittent pain of typical type so as to identify the nerve involved, is rated on the scale provided for that nerve with a maximum rating equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015). 

Turning to the merits of the claim, on August 2011 VA general medical examination, he represented a history of peripheral neuropathy in the arms with numbness of the left ring and little finger approximately 9 years ago.  He also had no numbness of the right hand until last year.  He complained of numbness of the right hand 2-3 times per month.  Detailed reflex and motor examination of the arms was normal. 

On December 2011 VA peripheral nerves examination, the Veteran presented with complaints of numbness of the left ring and little finger approximately 98 years ago and numbness of the right hand last year.  He complained of right hand numbness two to three times monthly.

Reflex examination of the upper extremities was normal.  Sensory examination indicated that vibratory sense of the arms was intact.  There was diminished sensation to pinprick and fine touch of the left ring and little finger.  On motor examination, the upper extremities was normal.  The lower extremities were normal with the exception of the right knee which was 4/5.  The examining physician diagnosed peripheral neuropathy (ulnar neuropathy) of the left arm which made it difficult to carry luggage or grasp objects, open jars, and made writing difficult.

A December 2012 private diabetic sensory motor peripheral neuropathy DBQ indicated a history of diabetic neuropathy since 2007.  He had severe constant pain in the legs and moderate intermittent pain, paresthesias and/or dyesthesias, and numbness in the legs.  There was no upper extremity diabetic peripheral neuropathy.

On December 2013 VA peripheral neuropathy examination, the Veteran complained of numbness in both hands for 5 years which varied in frequency up to 10 times a week.  He denied flare-ups.  He described a tingling feeling in both hands and he had difficulty opening a jar on a bottle because of it but no paralysis. He took no medicine for it.  On neurological examination, the biceps, brachioradialis were normal bilaterally.

Sensory examination indicated a mild to moderate decrease in sensation to pinprick and fine touch in the fingers of both hands.  Detailed motor examination indicated active movement against full resistance of the upper extremities.  Muscle tone and power was normal without muscle atrophy.  There was no paralysis in the upper extremities.  The examining physician diagnosed mild to moderate peripheral neuropathy of the arms (peripheral neuropathy of the distal distribution of the ulnar and median nerves both hands, no paralysis).  The Veteran had difficulty with opening jar or a bottle due to his hands neuropathy.

After a review of all of the evidence, as above, the Board notes that a rating higher than 20 percent for the neurologic manifestations of the Veteran's left arm and 30 percent for the neurologic manifestations of the Veteran's right arm is not under Diagnostic Code 8515.  The evidence of record does not show that the Veteran's symptoms rise to the level of severe incomplete paralysis.  The December 2012 VA examining physician opined that there was only mild to moderate peripheral neuropathy of the upper extremities, which supports no more than a 20 percent rating for the left arm and 30 percent rating for the right arm.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 30 percent for a right arm disability and higher than 20 percent for a left arm disability.

While the Board understands the Veteran's statements that his bilateral arm disability has negatively impacted his quality of life and limits his activities of daily living, it is again important for Veteran to also understand that without some problems associated with his bilateral arm disability, there would be no basis for a compensable evaluation (zero), let alone a 20 percent rating for the left arm disability or a 30 percent rating for a right arm disability.  Findings made on August 2011, December 2011, and December 2013 VA examinations do not support the assignment of a higher rating of 50% for the right arm or 40% for the left arm, under DC 8516, for severe incomplete paralysis of either arm. 

Moreover, without consideration of the problems he cited and the other issues he has with his right and left arm disabilities at this time, the current evaluations could not be justified.  The problems he has cited have not been ignored. In fact, the subjective problems are the primary basis for his current evaluations. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 30 percent for peripheral neuropathy of the right arm, or a rating higher than 20 percent for peripheral neuropathy of the left arm.

Diabetes mellitus

The Veteran also has also claimed that his service-connected diabetes mellitus is more severe than his current 20 percent evaluation.
 
The Veteran's diabetes mellitus, type II has been rated 20 percent disabling under Diagnostic Code 7913.  Under this Diagnostic Code, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2015). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Turning to the merits of the claim, VA treatment records include a December 2008 report which indicates treatment of diabetes mellitus, type II, with diet and insulin.

A December 2012 private diabetes mellitus DBQ provided by the Dr. S.K. indicates a diagnosis of diabetes mellitus, type II, that required prescribed insulin more than one injection per day.  As part of medical management of diabetes mellitus, regulation of activities was required.  There was no progressive unintentional weight loss attributable to diabetes mellitus, but there was progressive loss of strength attributable to diabetes mellitus.  Diabetic peripheral neuropathy and diabetic neuropathy or renal dysfunction, caused by diabetes mellitus, were recognized complications of diabetes mellitus.  

On December 2013 VA diabetes mellitus DBQ examination, the examining physician opined that the Veteran's diabetes did not require regulation of activities as part of medical management.  Treatment required more than 1 injection of insulin per day.  For episodes of ketoacidosis and hypoglycemia, he visited with his provider less than 2 times per month.  However, there were no hospitalizations due to episodes of ketoacidosis or hypoglycemic reactions.  He had no progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  Complications due to diabetes mellitus, included peripheral neuropathy and erectile dysfunction.  He did not take continuous medication for his condition.

In a February 2014 addendum, a VA attending physician opined that there was no evidence found in the extensive VA medical records that his diabetes was causing a regulation and/or a loss of strength in this patient.  Therefore, it is less likely as not that he had to regulate his activities as a result of his service-connected diabetes mellitus, type II.

In this regard, the Board finds that the December 2013 VA examination and February 2014 VA medical opinion provides highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing lab tests and physical examinations, the examining physician concluded that the Veteran's diabetes mellitus did not require regulation of his activities.  The VA physician provided a conclusion with a sufficient rationale. Therefore, the VA medical examination and opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the December 2012 private physician's opinion that the Veteran's diabetes mellitus required regulation of activities.  However, the physician supplied a bare conclusion which is not supported by a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In this regard, the voluminous VA treatment records do not indicate that it requires regulation of activities. 

After a review of all of the evidence, as above, the Board notes that a rating higher 20 percent for diabetes mellitus is not warranted.  The competent medical evidence of record does not show that the Veteran's symptoms required regulation of activities for treatment of diabetes mellitus.  A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities only if each criterion is met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  While the evidence shows that the Veteran was prescribed insulin and placed on a restricted diet, contrary to the December 2012 private physician's opinion, the competent medical evidence does not indicate that the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities, as is required in order to merit a higher rating of 40 percent.   

Rather, based on the December 2013 VA examination, in a February 2014 addendum a VA physician opined that the Veteran was not restricted in his ability to perform strenuous activities, providing highly probative evidence against this claim, on this issue.  In addition, there were no periods of ketoacidosis or hospitalization for treatment of his diabetes mellitus.  Therefore, the Board finds that the medical evidence does not support a rating greater than 20 percent for the Veteran'' service-connected diabetes mellitus at any time during the pendency of the appeal.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  In this regard, the Veteran's diabetes mellitus, type II, is described as accompanied by erectile dysfunction and retinopathy.  However, as noted in the February 2014 rating decision on appeal, his visual acuity associated with retinopathy would be rated noncompensable if it was rated on its own, instead of together with the Veteran's diabetes mellitus.  His erectile dysfunction secondary to diabetes mellitus has also been assigned a noncompensable rating.  No evidence of record at any time during the period on appeal exists to show that either of those disabilities should be rated higher than noncompensable.  The Board therefore finds that no basis exists for the assignment of compensable ratings for the erectile dysfunction or retinopathy.  38 C.F.R. § 4.119, DCs 7913, 6011, and 7599-7522 (2015).

Findings made on December 2013 VA examination and in the February 2014 VA medical opinion, do not support the assignment of a higher rating of 40% for diabetes mellitus.  Moreover, without consideration of the problems he cited and the other issues he has due to diabetes at this time, the current evaluation could not be justified.  

It is important for the Veteran to understand that the fact he is having a problem with this disability is not in dispute (if he did not have a problem, there would be no basis for the current evaluation).  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluation.  The only question is one of degree of disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for diabetes mellitus.
 
Additional Considerations

With regard to his bilateral arm and leg disabilities and diabetes mellitus, the Veteran is competent to report his complaints of pain, numbness, weakness, and fatigue as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously.  He is not, however, competent to identify a specific level of disability of his bilateral arm and leg disabilities or diabetes mellitus according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral arm and leg disabilities, and diabetes mellitus has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his bilateral arm and leg disabilities and diabetes mellitus.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of weakness and numbness and limitations on activities of daily living due to his disabilities.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that since the Veteran has been in receipt of a total disability rating based on individual unemployability due to service connected disability (TDIU) since May 29, 2012, the issue is not reasonably raised by the record.  See Rice v. Shinseki, 22Vet. App. 447, 453-54   (2009).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

With regard to the claim for service connection for a kidney disability, the Board finds that the examination reports and opinions show the examining physicians considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations and/or reviews of the claims files, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the claims for increased ratings for diabetes mellitus and bilateral arm and leg disabilities, relevant VA examinations and medical opinions were obtained in August 2011, December 2011, December 2013, and February 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral arm and leg disabilities, or diabetes mellitus, since the most recent VA examinations.  The Board finds the above VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examining physicians personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his bilateral arm and leg disabilities and diabetes mellitus. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a kidney disorder, to include exposure to contaminated water at Camp Lejeune and secondary to a service-connected disability, is denied.

Prior to May 29, 2012, a rating of 40 percent, but not higher, for a right leg disability, is granted.

Since August 8, 2014, a rating in excess of 40 percent each for a right leg disability is denied.

Prior to May 29, 2012, a rating of 40 percent, but not higher, for a left leg disability, is granted.

Since August 8, 2014, a rating in excess of 40 percent each for a left leg disability is denied.

A rating higher than 30 percent for a right arm disability is denied.

A rating higher than 20 percent for a left arm disability is denied.

A rating higher than 20 percent for diabetes mellitus, type II, with erectile dysfunction, and retinopathy is denied.

REMAND

The Veteran contends that he has an acquired psychiatric disorder, claimed as depression, secondary to his service-connected disabilities.  On July 1997 VA PTSD examination, the examining physician diagnosed depression which he opined was not related to his service.  

On December 2013 VA mental disorders DBQ, the examining psychologist diagnosed unspecified depressive disorder and opined that it would be with resort to mere speculation as to whether the Veteran's diagnosed unspecified depressive disorder was caused by his service-connected diabetes mellitus, type II and peripheral neuropathy based on the rationale that he had many other medical problems and his most recent psychiatry records indicate that his main concerns were financial in nature. 

While these opinions addressed direct causation, there is no opinion which addresses aggravation.  Accordingly, the July 1997 and December 2013 VA examinations are inadequate for adjudication purposes as to this issue.  As such, it remains unclear whether the Veteran has an acquired psychiatric disorder that is related to his service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records related to the Veteran's acquired psychiatric disorder, including those from the Bay Pines VAMC, dated from October 2015 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any acquired psychiatric disorder.  The examiner is requested to review the claims folder, to include this remand.  The examiner should provide the following opinion:

a) Diagnose any acquired psychiatric disorder.

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any acquired psychiatric disorder had its onset in or is etiologically-related to the Veteran's active duty?

c) Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed acquired psychiatric disorder, to include depression is (a) proximately due to or the result of the Veteran's service-connected disabilities, or (b) aggravated or permanently worsened by his service-connected disabilities.  If it is determined that the acquired psychiatric disorder is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for (service connection for an acquired psychiatric disorder) should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


